Citation Nr: 1013427	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran was afforded a hearing conducted by 
a local hearing officer at the RO in October 2007.

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC), in August 2009.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Lumbar spine degenerative joint and disc disease was not 
manifested within one year from the Veteran's discharge from 
service and it is not the result of a disease or injury in 
service.

2.  Radiculopathy of the bilateral lower extremities is not 
the result of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint and disc disease was 
neither incurred in nor aggravated during service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Radiculopathy of the bilateral lower extremities was 
neither incurred in nor aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall concerns

In August 2009, the Board remanded the case to the AMC in 
order to obtain VA orthopedic and neurological examinations 
to determine the etiology of any low back and leg 
disabilities.  The remand specifically instructed that the 
examinations were to be conducted by a physician.  

Pursuant to the Board's remand instructions, VA examinations 
were performed by a neurologist in December 2009.  The claim 
was readjudicated via the January 2010 supplemental statement 
of the case (SSOC).  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran was provided notice of the VCAA in an 
October 2005 pre-rating RO letter.  The VCAA letter indicated 
the types of evidence necessary to substantiate the claims, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain both his private and VA medical treatment records.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, it does not appear that 
the RO advised the Veteran of these elements, but the Board 
finds that the omission is harmless since the Board's 
decision below denies service connection for the claimed 
disabilities, so no degree of disability or effective date 
will be assigned.  Therefore, there is accordingly no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  The Veteran has not alleged any 
prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
Specifically, the evidence of record includes service 
treatment records, private treatment records, and statements 
from the Veteran and his representative.  

Additionally, the Veteran was afforded VA examinations in 
August 2007 and December 2009.  The VA examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examinations reports are adequate.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Accordingly, the Board will proceed to a decision.



II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disabilities, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

The Veteran seeks entitlement to service connection for low 
back and bilateral leg disorders, both of which he contends 
are results of an injury to his back caused by falling from a 
ladder in service.  

With respect to Hickson element (1), current disability, 
there is evidence of a diagnosed degenerative joint and disc 
disease of the lumbar spine and radiculopathy of the 
bilateral lower extremities.  Hickson element (1) is 
accordingly met for the claims.  

Turning to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service medical 
records include no reference to low back or bilateral knee 
problems.  The Veteran's spine and lower extremities were 
found to be normal upon his separation examination from 
active duty service in June 1952, and there is no objective 
evidence of a diagnosis of arthritis within the one year 
period after service such as to warrant presumptive service 
connection for arthritis of the lumbar spine.  Indeed, the 
Veteran has testified that he did not seek medical treatment 
or report to sick bay for low back or bilateral leg problems 
in service.  See the October 2007 hearing transcript at page 
2.  He contends, nonetheless, that he fell from a ladder 
during service and injured his lower back, and that he has 
had low back and leg problems ever since.  He has submitted a 
number of lay statements in which fellow servicepersons 
indicated they recalled the Veteran's fall during service but 
did not personally witness the event.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole).

In particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 
21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

Significantly, there is no mention of in-service fall from a 
ladder and resultant back and leg problems by the Veteran 
until he filed the current claim of entitlement to VA 
benefits in August 2003, over 50 years after he left military 
service in June 1952.  The Board finds it to be particularly 
significant that the Veteran did not mention the purported 
back injury in service when he filed his initial claim for 
entitlement to VA compensation for other claimed disabilities 
in April 1988.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

Moreover, there is no competent medical evidence of back or 
leg problems for four decades after service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  

The Board notes it may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has not 
violated the holding in Buchanan in the instant case - it has 
determined that the lack of contemporaneous evidence, along 
with the lack of post-service complaints for a period of four 
decades, as well as the Veteran's delay in filing a claim, as 
well as the Veteran's recent statements made in the context 
of a claim for monetary benefits, all weigh against his 
credibility.  

In sum, the Board finds the Veteran's recent statements, made 
in connection with his claims for monetary benefits from the 
government, to be unbelievable in light of the utterly 
negative medical records in service and for four decades 
thereafter.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); (although VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party, personal interest may affect the 
credibility of the evidence).  

In summary, neither in-service disease or in-service injury 
has been demonstrated.  Hickson element (2) has not been met, 
and both of the Veteran's claims fail on that basis.
Finally, with respect to Hickson element (3), there is no 
competent medical nexus opinion linking the Veteran's current 
degenerative joint and disc disease of the lumbar spine and 
radiculopathy of the bilateral lower extremities to military 
service of record.  To the contrary, both the August 2007 and 
December 2009 VA examiners opined there was no such 
relationship.  

During the October 2007 hearing, the Veteran's representative 
argued that the August 2007 examination was inadequate 
because it was conducted by a physician's assistant instead 
of a medical doctor.  To the extent that the Veteran is 
attempting to challenge the examiner's qualifications, a 
physician's assistant is competent to render a medical 
opinion.  See Goss v. Brown, 9 Vet. App. 109 (1996) (to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments).  Moreover, the 
August 2007 VA examiner's opinion is consistent with the 
other competent medical opinion rendered by the VA 
neurologist in December 2009.

The Board recognizes the various private opinions of record 
which indicate the Veteran's current low back and bilateral 
leg problems are a result of service.  See, e.g., the March 
2004 opinion of R.I.B., M.D., and the August 2005 opinion of 
P.W.J., M.D.  These opinions are, however, based solely on 
the unsubstantiated fact that the Veteran sustained a back 
injury in service after falling from a ladder, which has 
already been discussed and discounted by the Board above.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Indeed, Dr. R.I.B. 
specifically acknowledged that "the [Veteran's] failure to 
report and document his 1950 injury while in the U.S. Navy 
will make it very difficult to demonstrate a service 
connection."

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The Board has already thoroughly discussed its reasons for 
denying that an in-service back injury occurred, namely a 
lack of complaints for four decades after service, the 
Veteran's delay in claiming benefits for over five decades, 
and the Veteran's filing a claim for unrelated disabilities 
prior to asserting an in-service back injury.  The private 
medical opinions of record do not account for the 50-year gap 
between the alleged injury and the Veteran's current low back 
and bilateral leg problems.  

In short, the private opinions of record are conclusory, lack 
persuasive reasoning and do not take into account all of the 
pertinent evidence of record.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence).  The Board accords them no 
weight of probative value.

To the extent that the Veteran, his spouse and his 
representative contend that a medical relationship exists 
between service and current low back and bilateral leg 
disorders, as lay persons they are not competent to offer an 
opinion as to the underlying etiology of those symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Because the preponderance of the evidence is against the 
Veteran's claims, the doctrine of reasonable doubt is not for 
application with respect to the issues of entitlement to 
service connection for low back and bilateral leg disorders.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.
 
Entitlement to service connection for a bilateral leg 
disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


